DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claims 35-38 are missing in the listing in the claims. Thus,  numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). For the sake of compact prosecution Mis-numbered claims 39-83 have been renumbered 35-80. Applicant should correct the clam numbering in response to restriction requirement. Claims 1-80 are under consideration.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 5-80, drawn to a method of delivering sulfamidase (SGSH) to the central nervous system of a mammal, comprising administering to the mammal’s central nervous system (CNS) a recombinant adeno-associated virus (rAAV) particle comprising a nucleic acid encoding sulfamidase (SGSH) variant effective to transduce cells that contact the cerebrospinal fluid (CSF) of the mammal such that the cells express and secrete the sulfamidase (SGSH) variant in the mammal.
Group II, claim(s) 2, 4, 5-80, drawn to method of delivering sulfamidase (SGSH) to the central nervous system of a mammal, comprising administering to the mammal’s brain parenchyma, subarachnoid space and/or intrathecal space a recombinant adeno-associated virus ((AAV) particle comprising a nucleic acid encoding a sulfamidase (SGSH) variant in a manner effective to transduce brain parenchyma cells or cells that contact the cerebrospinal fluid (CSF) of the mammal such that the cells express and secrete the SGSH variant in the mammal.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1.	the AAV capsid protein is derived from or selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, AAV-rh74, AAV-rh10 and AAV-2i8 VP1, VP2 and/or VP3 capsid proteins, or a capsid sequence having 70% or more identity to AAV1, AAV2, AAV3, AAV4, AAV5S, AAV6, AAV7, AAV8, AAV9, AAVI1O, AAV11, AAV12, AAV-rh74, AAV-Rh10, or AAV-218 VP1, VP2 and/or VP3 capsid sequences.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 7.

2.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 8.
The species are as follows: the one or more of the pair of ITRs is derived from, comprises or consists of an AAV1, AAV2, AAV3, AAV4, AAVS, AAV6, AAV7, AAV8, AAV9, AAV10, AAVI1, AAV12, AAV-th74, AAV-rh10 or AAV-2i8 ITR, or an ITR having 70% or more identity to AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAVI1, AAV12, AAV-th74, AAV-Rh10, or AAV-2i8 ITR sequence.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups l-II lack unity of invention because the invention of these groups requires the technical feature of administering to the mammal’s central nervous system (CNS) a recombinant adeno-associated virus (rAAV) particle comprising a nucleic acid encoding sulfamidase (SGSH) variant. Esteve (US 9,279,132 B2, IDS) discloses a method of delivering sulfamidase, SGSH (delivery of AAVS-CAG-mu-SFMD-WPRE (SFMD also known as SGSH); column 16, lines 21-22), to the central nervous system of a mammal (administration of MV9 vectors to dogs leads to transduction of widespread CNS areas; column 6, lines 40-41 ), comprising administering to the mammal's central nervous system, CNS (administration of AAV9 vectors to dogs leads to transduction of widespread CNS areas; column 6, lines 40-41 ), a recombinant adeno-associated virus, rAAV, particle (adeno-associated viral vector particles; column 8, line 29) comprising a nucleic acid encoding sulfamidase variant (a nucleotide sequence SEQ ID NO: 1, identified as sulfamidase. or a biologically active variant of this sequence; column 8, lines 43-51) effective to transduce cells (the high efficiency of brain transduction of the AAV serotype 9; column 17, lines 59-60) that contact the cerebrospinal fluid, CSF (the distribution of the virus through the CSF; column 19, lines 59-60), of the mammal such that the cells express and secrete the sulfamidase variant in the mammal (the activity of sulfamidase in the serum (secreted) of these mice reached levels similar to that of healthy wild-type animals and was maintained for the duration of the study; column 20, lines 52-54). Thus, the technical feature by the method according to claim 1 linking the inventions is not novel and does not provide contribution over the prior art. As such unity of the invention is lacking and the inventions are deemed to be separate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632